           Case 1:19-cv-00242-DAD-SAB Document 36 Filed 07/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   IN RE $323,647.60 IN FUNDS BELONGING Case No. 1:19-cv-00242-DAD-SAB
     TO THE CALIFORNIA VALLEY MIWOK
12   TRIBE.                               ORDER CONTINUING STAY OF ACTION
                                          AND REQUIRING PARTIES TO FILE
13                                        JOINT STATUS REPORT BY JANUARY
                                          15, 2021
14
                                                         (ECF No. 35)
15

16          Prior to being transferred to the Eastern District of California, this matter was stayed

17 pending a final decision of the Department of the Interior (“DOI”) recognizing a government for

18 the California Valley Miwok Tribe (“the Tribe”). On January 14, 2020, the stay of this matter

19 was continued and the parties were ordered to file a joint status report on or before July 14, 2020.
20 On July 13, 2020, the parties filed a joint status report. The status report indicates that the DOI

21 has not yet issued a final decision recognizing a government for the Tribe. Accordingly, the

22 Court finds that it is appropriate to continue the stay of this matter. The parties shall be required

23 to file a joint report addressing only the status of the final decision of the DOI by January

24 15, 2021, or within fourteen (14) days of a final decision, whichever is sooner.

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
            Case 1:19-cv-00242-DAD-SAB Document 36 Filed 07/14/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the stay of this matter shall be

 2 CONTINUED and the parties shall file a joint report on the status of the final decision of the

 3 DOI on or before January 15, 2021 or within fourteen (14) days of the issuance of a final

 4 decision.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      July 14, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
